Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/823,342, the amendment filed on 11/19/2021 is herein acknowledged. Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.

DRAWINGS
Replacement drawing sheets have been filed for figures 5A and 5B labeling these figures as prior art. The drawings were received on 11/19/2021.  These drawings are acceptable.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 8,332,573) in view of Murray (US 2008/0209107).
As per claim 1. A storage device comprising: a flash memory; and  5processing circuitry configured to: divide a storage area of the flash memory into pages to manage the storage area, data being written in units of the pages; [Jeong teaches each of the flash memory blocks being divided into pages (fig. 4 and related text) where “pages 0 in the first to fourth flash memory 410 to 440 are grouped, so as to be defined as an access unit 0-0 451” (col. 5, lines 57-59)]
perform a deleting process in units of blocks in response to receiving a deletion instruction, each of the blocks including a plurality of pages;  [Jeong teaches “if the blocks are not erase, an erasing operation is performed in units of a corresponding block group” (col. 7, lines 56-62) where each of the blocks comprises a plurality of pages as illustrated in (fig. 4 and related text)]
10receive, as a write instruction for writing data, an instruction including address information specifying a writing location of the data; [Jeong teaches “FIG. 6… explaining operation of executing a write command by using an address mapping method… a logical address and a read command are received” (col. 7, lines 35-47)]
store, with respect to a plurality of groups in which each group includes one or more blocks, a plurality of group identification information in which each identifies a group and information specifying blocks included in the group in association with each other;  [Jeong teaches “a block group map table representing relationships between a block group and a plurality of blocks included in the block group is stored, and an access unit map table representing relationships between an access unit and a plurality of pages included in the access unit is stored and managed” (col. 6, lines 35-43)]
15perform a predetermined calculation based on the address information included in the received write instruction to obtain group identification information, of the plurality of group identification information, identifying a group including a block including pages onto which data is to be written according to the write instruction; and [Jeong teaches “a block group and an access unit corresponding to the received logical address are determined… the block group map table and the access unit map table are loaded… and the block group and access unit mapped on the tables are retrieved” (col. 7, lines 38-47; fig. 6 and related text)]
write the data onto the pages of the block included in the group identified by the 20obtained group identification information, based on the received write instruction [Jeong teaches “Then, the physical address mapped in the block group map table and the access unit map table is transmitted to the memory controller… and the memory controller writes requested data to the corresponding physical address” (col. 7, lines 63-67; fig. 6 and related text)].  
Regarding the limitations, and the plurality of groups are within the flash memory…, Jeong teaches [“first to fourth flash memories 410 to 440… Each flash memory includes a plurality of blocks…. the first to fourth flash memories 410 to 440 are not independently managed, but are grouped in units of blocks and pages in order for the first to fourth flash memories 410 to 440 to be used… the first to fourth flash memories 410 to 440 are grouped into a single block group, that is, block group 0 450” (co.. 5, lines 46-59), thus managing a plurality of a flash memories depicted in fig. 4 as a single storage unit (col. 6, lines 12-13) thus the plurality of groups of Jeong can be said to be within the single flash storage unit]; but Jeong does not expressly refer to the storage unit as a flash memory so that the plurality of groups are within the flash memory; however, regarding these limitations, Murray teaches [“memory device 160 includes a memory array 161… may include non-volatile memory comprising NAND flash thus the block groups are within the formed memory device 160 formed of NAND flash memory) (see stack 167 and device 160 in FIG. 1).” (par. 0027) “a plurality of erase blocks may be grouped together and associated with a group address in order to provide a larger block of memory associated with the group address. In various embodiments, the group address is associated with a group address number.” (par. 0040)].
Jeong and Murray are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Jeong to have the plurality of groups within a NAND flash memory in the manner taught by Murray since doing so would allow for flexibility of design and would also provide the benefits of [“In various embodiments, the grouping of erase blocks into larger groups of erase blocks may reduce the overall number of group addresses that are being managed and tacked by the systems having the larger groups of ease blocks, and thus reduce the overhead associated with managing and tracking memory operations performed on the system including the larger groupings of erase blocks.” (par. 0040)]. Note that is common in the art for a flash memory such as a NAND flash memory device 160 of Murray to include one or more dies in the manner taught by Murray where a plurality of dice are stacked on a substrate to form a memory device, and still refer to the memory as a single flash memory device 160 according to the teachings of Murray; thus, the groupings taught by Murray are within the NAND flash memory. Note there are no requirements or limitations in the pending claims being cited that dictate the specific structure of the claimed flash memory.
Therefore, it would have been obvious to combine Jeong with Murray for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 3. Jeong teaches The storage device according to claim 1, but does not expressly disclose wherein the processing circuitry is further configured to: select a block to be a transfer 30target of a garbage collection process, from blocks which are not associated with any group identification information; copy contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and16Attorney Docket No. 13905US01 replace information specifying a transfer source block, which is associated with the group identification information of the group which is the target, with information specifying the selected block; however, regarding these limitations, Kanno teaches [“When executing garbage collection of the nonvolatile memory, the controller selects a copy source block and a copy destination block for the garbage collection from the plurality of blocks, determines a second location of the copy destination block to which valid data stored in the copy source block is to be written, copies the valid data to the second location of the copy destination block, and notifies the host of a logical address of the valid data, a second block number designating the copy destination block, and a second in-block offset indicating an offset from a leading part of the copy destination block to the second location by a multiple of the grain.” (par. 0048) “When the GC operation control unit 23 receives a command (GC control command) to designate the copy source group (source QoS domain) and the copy destination group (destination QoS domain) of the garbage collection from the host 2, the GC operation control unit 23 selects the copy source block of the garbage collection from the block group belonging to the copy source group, and selects the copy destination block of the garbage collection from the block group belonging to the copy destination group. “ (par. 0124) “the host 2 updates LUT managed by the host 2 and maps the destination physical address to each of the logical addresses corresponding to the copied valid data (step S51).” (par. 0227)].  
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Jeong to include select a block to be a transfer destination for each block included in a group which is a 30target of a garbage collection process, from blocks which are not associated with any group identification information; copy contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and16Attorney Docket No. 13905US01 replace information specifying a transfer source block, which is associated with the group identification information of the group which is the target, with information specifying the selected block as taught by Kanno since doing so would provide the benefits of efficiently cleaning up the memory and creating available space for data writes.
As per claim 54. The storage device according to claim 1, wherein the processing circuitry is configured to store the plurality of group identification information in the flash memory [Jeong teaches 
As per claim 5. The storage device according to claim 4, wherein the processing circuitry is configured to obtain the group identification information from the plurality of group 10identification information stored in the flash memory [Jeong teaches “a block group and an access unit corresponding to the received logical address are determined… the block group map table and the access unit map table are loaded… and the block group and access unit mapped on the tables are retrieved” (col. 7, lines 38-47; fig. 6 and related text)].   
As per claim 6. The storage device according to claim 1, wherein the processing circuitry is further configured to: in a case that there is a block associated with the obtained group identification 15information, select the block and write the data onto the pages of the selected block, and in a case that there is not a block associated with the obtained group identification information, select another block that is not associated with the obtained group identification information and write the data onto the pages of the selected another block [Jeong teaches “it is determined whether enough valid access units exist in the corresponding block group in order to write data” (col. 7, lines 48-50) and if so, data is written in step 690 “If a storage space for writing the data is deficient, another valid block number of the system is additionally allocated to the block group” (col. 7, lines 51-55) and data is later written in block 690 (fig. 6 and related text)].  
As per claim 207. The storage device according to claim 6, wherein the another block that is not associated with the obtained group identification information includes empty pages [Jeong teaches if allocated block is not erased, the block is erased (thus, creating empty pages) and the write is performed (fig. 6 and related text; col. 7, lines 56-62)].  
As per claim 8. A control method of a storage device including a flash memory, the control method comprising:  25dividing a storage area of the flash memory into pages to manage the storage area, data being written in units of the pages; performing a deleting process in units of blocks in response to receiving a deletion instruction, each of the blocks including a plurality of pages; receiving, as a write instruction for writing data, an instruction including address 30information specifying a writing location of the data; storing, with respect to a plurality of groups in which each group includes one or more blocks, a plurality of group identification information in which each identifies a group and information specifying blocks included in the group in association with each other;  17Attorney Docket No. 13905US01 performing a predetermined calculation based on the address information included in the received write instruction to obtain group identification information, of the plurality of group identification information, identifying a group 5writing the data onto the pages of the block included in the group identified by the obtained group identification information, based on the received write instruction [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 10. The control method according to claim 8, further comprising: selecting a block to be a transfer destination for each block included in a group which 15is a target of a garbage collection process, from blocks which are not associated with any group identification information; copying contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and replacing information specifying a transfer source block which is associated with the 20group identification information of the group which is the target, with information specifying the selected block [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 11. The control method according to claim 8, further comprising storing the plurality of group identification information in the flash memory [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 12. The control method according to claim 11, wherein the obtaining includes obtaining the group identification information from the plurality of group identification information stored in the flash memory [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 13. The control method according to claim 8, further comprising: in a case that there is a block associated with the obtained group identification information, selecting the block and writing the data onto the pages of the selected block; and in a case that there is not a block associated with the obtained group identification 5information, selecting another block that is not associated with the obtained group identification information and writing the data onto the pages of the selected another block [The rationale in the rejection of claim 6 is herein incorporated].  
As per claim 14. The control method according to claim 13, wherein the another block that is not associated with the obtained group identification information includes empty pages [The rationale in the rejection of claim 7 is herein incorporated].  
As per claim 15. A non-transitory computer-readable storage medium storing a program for causing a controller of a storage device including a flash memory to perform a process, the process comprising: dividing a storage area of the flash memory into pages to manage the storage area, 15data is written in units of the pages; performing a deleting process in units of blocks in response to receiving a deletion instruction, each of the blocks including a plurality of pages; receiving, as a write instruction for 20storing, with respect to a plurality of groups in which each group includes one or more blocks, a plurality of group identification information in which each identifies a group and information specifying blocks included in the group in association with each other; performing a predetermined calculation based on the address information included in the received write instruction to obtain group identification information, of the plurality of 25group identification information, identifying a group including a block including pages onto which data is to be written according to the write instruction; and writing the data onto the pages of the block included in the group identified by the obtained group identification information, based on the received write instruction [The rationale in the rejection of claim 1 is herein incorporated].  
30As per claim 17. The non-transitory computer-readable storage medium according to claim 15, wherein the process further comprises: selecting a block to be a transfer destination for each block included in a group which 5is a target of a garbage collection process, from blocks which are not associated with any group identification information; copying contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and replacing information specifying a transfer source block is associated with the group 10identification information of the group which is the target, with information specifying the selected block [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 18. The non-transitory computer-readable storage medium according to claim 15, wherein the process includes storing the plurality of group identification information in the 15flash memory [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 19. The non-transitory computer-readable storage medium according to claim 18, wherein the process includes obtaining the group identification information from the plurality of group identification information stored in the flash memory [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 20. The non-transitory computer-readable storage medium according to claim 15, wherein the process further includes: in a case that there is a block associated with the obtained group identification information, selecting the block and writing the data onto the pages of the selected block; and  25in a case that there is not a block associated with the obtained group identification information, selecting another block that is not associated with the obtained group identification information and writing the data onto the pages of the selected another block [The rationale in the rejection of claim 6 is herein incorporated].

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 8,332,573) in view of Jung et al. (US 2019/0220416).
As per claim 2. Jeong teaches The storage device according to claim 1, but does not expressly disclose wherein the predetermined calculation includes a calculation for converting address information, indicating addresses adjacent to each other, into group identification information identifying a group including the same block 25or consecutive blocks; however, regarding these limitations, Jung teaches [“memory blocks grouped into super blocks (par. 0048-0049; figs. 2A-2B and related text) “Write data received from a host apparatus may be sequentially stored in the first super block SB1 in an arrow direction indicated by a dotted line in FIG. 2B. For example, the write data may be sequentially stored from a first sector S1 to a 64-th sector in a write operation for the first super block SB1” (par. 0050; fig. 2B and related text) where “When the write operation for the first to j-th sectors S1 to Sj of the 10-th super block SB10 is completed, the map updating operation may be performed and the processor 220 may generate a sequential map entry SME1 for the sequential logical addresses LBA1 to LBAj.” (par. 0080)].  
Jeong and Jung are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Jeong to include a calculation for converting address information, indicating addresses adjacent to each other, into group identification information identifying a group including the same block 25or consecutive blocks as taught by Jung since doing so would provide the benefits of improved read performance (par. 0005). 
Therefore, it would have been obvious to combine Jeong with Jung for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
As per claim 9. The control method according to claim 8, wherein the predetermined calculation includes a calculation for converting address information indicating addresses adjacent to 10each other into group identification information identifying a group including the same block or consecutive blocks [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 16. The non-transitory computer-readable storage medium according to claim 15, wherein the predetermined calculation includes a calculation for converting address information indicating addresses adjacent to each other into group identification information identifying a group .

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 8,332,573) in view of Murray (US 2008/0209107) as applied in there rejection of claim 1 above, and further in view of Kanno et al. (US 2019/0087323).
As per claim 3. The combination of Jeong and Murray teaches The storage device according to claim 1, but does not expressly disclose wherein the processing circuitry is further configured to: select a block to be a transfer destination for each block included in a group which is a 30target of a garbage collection process, from blocks which are not associated with any group identification information; copy contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and16Attorney Docket No. 13905US01 replace information specifying a transfer source block, which is associated with the group identification information of the group which is the target, with information specifying the selected block; however, regarding these limitations, Kanno teaches [“When executing garbage collection of the nonvolatile memory, the controller selects a copy source block and a copy destination block for the garbage collection from the plurality of blocks, determines a second location of the copy destination block to which valid data stored in the copy source block is to be written, copies the valid data to the second location of the copy destination block, and notifies the host of a logical address of the valid data, a second block number designating the copy destination block, and a second in-block offset indicating an offset from a leading part of the copy destination block to the second location by a multiple of the grain.” (par. 0048) “When the GC operation control unit 23 receives a command (GC control command) to designate the copy source group (source QoS domain) and the copy destination group (destination QoS domain) of the garbage collection from the host 2, the GC operation control unit 23 selects the copy source block of the garbage collection from the block group belonging to the copy source group, and selects the copy destination block of the garbage collection from the block group belonging to the copy destination group. “ (par. 0124) “the host 2 updates LUT managed by the host 2 and maps the destination physical address to each of the logical addresses corresponding to the copied valid data (step S51).” (par. 0227)].  Note Kanno also teaches the block groups are within flash memory 5 (see pars. 0069, 0136). 
Jeong, Murray and Kanno are analogous art because they are from the same field of endeavor of memory access and control.
30target of a garbage collection process, from blocks which are not associated with any group identification information; copy contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and16Attorney Docket No. 13905US01 replace information specifying a transfer source block, which is associated with the group identification information of the group which is the target, with information specifying the selected block as taught by Kanno since doing so would provide the benefits of efficiently cleaning up the memory and creating available space for data writes.
Therefore, it would have been obvious to combine Jeong and Murray with Kanno for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.
As per claim 10. The control method according to claim 8, further comprising: selecting a block to be a transfer destination for each block included in a group which 15is a target of a garbage collection process, from blocks which are not associated with any group identification information; copying contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and replacing information specifying a transfer source block which is associated with the 20group identification information of the group which is the target, with information specifying the selected block [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 17. The non-transitory computer-readable storage medium according to claim 15, wherein the process further comprises: selecting a block to be a transfer destination for each block included in a group which 5is a target of a garbage collection process, from blocks which are not associated with any group identification information; copying contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and replacing information specifying a transfer source block is associated with the group 10identification information of the group which is the target, with information specifying the selected block [The rationale in the rejection of claim 3 is herein incorporated].  


RESPONSE TO ARGUMENTS
Response to Amendment
Applicant's arguments filed on 11/19/2021 have been considered but are moot in view of the new ground(s) of rejection. 
However, some of Applicant’s arguments regarding Jeong are not deemed persuasive. As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
In response to applicant's argument that “the present application describes that each of the block of groups is within the flash memory since the grouping of a plurality of blocks is not for higher-speed access with interleaving (like in Jeong) but for smaller number of garbage collections”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that “the present application describes that each of the block of groups is within the flash memory since the grouping of a plurality of blocks is not for higher-speed access with interleaving (like in Jeong) but for smaller number of garbage collection”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding all other Claims not specifically traversed above and whose rejections were upheld, the Applicant contends that the listed claims are allowable by virtue of their dependence on other allowable claims. As this dependence is the sole rationale put forth for the allowability of said dependent claims, the Applicant is directed to the Examiner's remarks above. Additionally, any other arguments the Applicant made that were not specifically addressed in this Office Action appeared to 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 11/19/2021.

CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject to a final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



December 6, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135